DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/25/2020 has been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over either claims 1-20 of USPN 8,804,101 or claims 1-25 of USPN 9,915,726 or claims 1-18 of USPN 10,241,196 or Claims 1-20 of USPN 10,732,264. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would have been able to conceive the subject matter of claims 1-20 of the present application, when given the information provided by either claims 1-20 of USPN 8,804,101 or claims 1-25 of USPN 9,915,726 or claims 1-18 of USPN 10,241,196 or Claims 1-20 of USPN 10,732,264.
For example, with respect to claim 1 of the present application, 
A ladar system comprising: a laser transmitter having a wavelength of operation and a modulator connected thereto, the laser transmitter configured to produce a laser light output having a modulation imposed thereon [ suggested by line 1-6 of claim 1 of USPN 8,804,101;  taught by lines 1-6 of claim 1 of USPN 9,915,726; taught by lines 1-3 of claim 1 of USPN 10,241,196; taught by lines 1-5 of claim 1 of 10,732,264 ]; diffusing optics for illuminating a field of view [ taught by lines 4-6 of claim 1 of USPN 8,804,101; taught by lines 4-6 of claim 1 of USPN 9,915,726; taught by lines 4-6 of claim 1 of USPN 10,241,196; taught by line 6 of claim 1 of 10,732,264 ]; an array of light sensitive detectors positioned at a focal plane of a light collecting and focusing system, each of said light sensitive detectors having an output producing an electrical response signal from a reflected portion of the laser light output [ taught by lines 7-12 of claim 1 of USPN 8,804,101; taught by lines 11-15 of claim 1 of USPN 9,915,101; taught by lines 9-13 of claim 1 of USPN 10,241,196; taught by lines 7-11 of claim 1 of USPN 10,732,264 ]; a readout integrated circuit with a plurality of unit cell electrical circuits, each of said unit cell electrical circuits having an input electrically connected to one of said light sensitive detector outputs, each said unit cell electrical circuits having an electrical response signal demodulator, and a range measuring circuit connected to an output of said electrical response signal demodulator, said range measuring circuit further connected to a reference signal providing a zero range reference for the laser light output [ taught by lines 17-26 of claim 1 of USPN 8,804,101; taught by lines 7-10 and lines 16-31 of claim 1 of USPN 9,915,726; taught by lines 14-19 of claim 1 of USPN 10,241,196; taught by lines 12-22 of claim 1 of 10,732,264 ]; and a detector bias circuit connected to a voltage distribution grid of said array of light sensitive detectors [ taught by lines 28-31 of claim 1 of USPN 8,804,101; taught by lines 32-34 of claim 1 of USPN 9,915,726; taught by lines 33-35 of claim 11 of USPN 10,241,196; taught by lines 23-24 of claim 1 of 10,732,264 ]; wherein said modulator is configured to impose at least one of amplitude modulation and frequency modulation [ taught by the modulations set forth by claim 13 of USPN 8,804,101; taught by the modulations set forth by claim 8 of USPN 9,915,726; obvious in view of claim 1 of USPN 10,241,196 because amplitude and frequency are commonly known forms of modulation; taught by lines 25-27 of claim 1 of 10,732,264 ]; and an object tracking digital processor in communication with said readout integrated circuit and adapted to identify objects through rules-based algorithms [ obvious, because object tracking algorithms would have been an inherent part of the computers taught by claim 2 of USPN 8,804,101; obvious, because object tracking algorithms would have been an inherent part of the computers taught by claim 2 of USPN 9,915,101; obvious, because object tracking algorithms would have been an inherent part of the computers taught by claim 12 of USPN 10,241,196; obvious because a DSP including algorithms to track targets would have been in inherent part of the computer or visual feedback device set forth by claim 3 of USPN 10,732,264 ].
Claims 10 and 19 are suggested to a skilled artisan by the teachings of the claims of either USPN 8,804,101 or 9,915,726 or 10,241,196 or 10,732,264; as they are applied to claim 1 above.
Dependent claims 2-9, 11-18 and 20 are suggested to a skilled artisan by the whole subject matter of either claims 1-20 of USPN 8,804,101 or claims 1-25 of USPN 9,915,726 or claims 1-18 of USPN 10,241,196 or Claims 1-20 of USPN 10,732,264.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645